Exhibit 10.33

 

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

December 15, 2015

Mr. James E. Dentzer

Dear Jim:

This letter will confirm that your employment with Dicerna Pharmaceuticals,
Inc., a Delaware corporation (the “Company”) is terminating effective as of the
Separation Date (as set forth below). This letter sets forth the terms of the
Separation Agreement (the “Agreement”) that the Company is offering to you with
respect to your termination of employment.

 

1. Separation. Your employment with the Company is being terminated at the close
of business on Tuesday, December 15, 2015 (the “Separation Date”). Effective as
of the Separation Date, you also will be removed from any and all officer,
director, management, or other positions that you hold with the Company and any
of its subsidiaries or affiliates (as applicable) as of the Separation Date. You
agree that you have no present or future right to employment with the Company or
any of the other Released Parties (defined below).

 

2. Severance Pay. If you sign this Agreement, return it by the deadline
specified below, and comply with its terms, and provided that you do not revoke
this Agreement in accordance with Section 13 below, the Company will pay you, as
severance pay:

(a) the equivalent of fifty-two (52) weeks of your current base salary, which
equals the gross aggregate amount of $378,000, less all applicable tax
withholdings and authorized deductions, and which will be paid in prorated
installments over a twelve (12) month period in accordance with the Company’s
normal payroll schedule, commencing on the first-regularly scheduled pay date
following the sixtieth (60th) calendar date following the Separation Date
(provided that you have signed and returned this Agreement and the revocation
period set forth in Section 13 has passed without any revocation by you), with
the first installment to include all amounts which would have been paid between
the Separation Date and the date of such first installment; and

(b) a pro-rata portion of your 2015 annual bonus, based on your 2015 personal
performance as determined by the Chief Executive Officer of the Company in his
discretion and the corporate bonus funding level as determined by the
Compensation Committee of the Board after the conclusion of the 2015 bonus year,
with such pro-rata portion calculated by multiplying the amount of such bonus
for the 2015 bonus year by a number: (x) the numerator of which is the number of
days worked by you during the fiscal year prior to the Separation Date, and
(y) the denominator of which is three hundred sixty five (365), with such
payment to be made on the first-regularly scheduled pay date following the
sixtieth (60th) calendar date following the Separation Date.

 

1



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

These amounts shall collectively be referred to herein as the “Severance Pay.”
You agree that you would not otherwise be entitled to, or receive, the Severance
Pay if you did not sign this Agreement.

 

3. Accrued Wages. On the Separation Date, the Company will pay you all accrued
salary earned through the Separation Date. On the first-regularly scheduled pay
date following the Separation Date, the Company will pay you an additional
amount equivalent to thirty (30) days of pay at your current base salary,
subject to all applicable tax withholdings and authorized deductions. You are
entitled to these payments regardless of whether or not you sign this Agreement.

 

4. Health Insurance. If you sign this Agreement, return it by the deadline
specified below, and comply with its terms, and provided that you do not revoke
this Agreement in accordance with Section 13 below, and if you are eligible for
and properly elect to receive continued coverage under the Company’s group
health care plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) or the appropriate state equivalent, the Company
will pay the premiums for such group health insurance coverage for the shorter
of (a) twelve (12) months or (b) until you become eligible for health benefits
through another employer or otherwise. At that time, you will be eligible to
continue your group health insurance benefits at your own expense, subject to
the terms and conditions of the benefit plan, federal COBRA law, and, as
applicable, state insurance laws. You will receive additional information
regarding your right to elect continued coverage under COBRA in a separate
communication.

 

5. Tax Matters. The Company will withhold required federal, state and local
taxes from any and all payments contemplated by this Agreement. Other than the
Company’s obligation and right to withhold, you will be responsible for any and
all taxes, interest, and penalties that may be imposed with respect to the
payments contemplated by this Agreement (including, but not limited to, those
imposed under Internal Revenue Code Section 409A).

 

6. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you are not entitled to and will not receive any
additional compensation, benefits or separation pay after the Separation Date.
Thus, for any employee benefits sponsored by the Company not specifically
referenced in this Agreement, you will be treated as a terminated employee
effective on the Separation Date. This includes but is not limited to the
Company’s 401(k) plan, life insurance, accidental death and dismemberment
insurance, and short and long-term disability insurance. In accordance with the
terms of the Dicerna Employee Stock Purchase Plan (“ESPP”), the Company will
refund any contributions you made to the ESPP during the current purchase period
in the first-regularly scheduled payroll following the Separation Date.

 

7. Expense Reimbursement. You agree that, within ten (10) calendar days after
the Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice and in accordance
with its expense reimbursement policy, regardless of whether or not you sign
this Agreement (provided that any reimbursements shall be paid no later than the
last day of the calendar year following the year in which the expenses are
incurred).

 

2



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

 

8. Return of Company Property. By the Separation Date, you must return to the
Company all Company property that you have had in your possession at any time,
including, but not limited to, files, notes, drawings, records, business plans
and forecasts, financial information, specifications, computer-recorded
information (including email), tangible property (laptop computer, cell phone,
PDA, etc.), credit cards, entry cards, identification badges and keys; and, any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof) (collectively,
“Company Property”). If you discover after the Separation Date that you have
retained any Company Property, you agree, immediately upon discovery, to contact
the Company and make arrangements for returning the Company Property. The
Severance Pay and other consideration under this Agreement is contingent on you
returning all Company Property to the Company.

 

9. Post Employment Restrictions. You acknowledge and agree that you must comply
with your continuing obligations under the Nondisclosure, Noncompetition,
Nonsolicitation and Inventions Agreement (the “Confidentiality Agreement”),
which you signed on November 24, 2013, and is incorporated into this Agreement
by reference.

 

10. Confidentiality. Except as otherwise provided by law or in Section 19 below,
the existence of this Agreement and its provisions will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that you may disclose this Agreement: (a) to your
immediate family; and (b) to your attorney, accountant, auditor, tax preparer,
and financial advisor. You agree not to disclose the terms of this Agreement to
any current or former Company employee.

 

11. Non-disparagement. Except as otherwise provided by law or in Section 19
below, you agree not to disparage the Company or its officers, directors,
employees, agents, products, research, services or business practices in any
manner likely to be harmful to them or their business, business reputation or
personal reputation.

 

12.

Release of All Claims and Waiver. Except as otherwise set forth in this
Agreement, in exchange for the payments and benefits hereunder, you (including
your heirs, assigns, executors, administrators and anyone claiming for or on
your behalf) hereby release, acquit and forever discharge the Company, officers,
agents, administrators, servants, employees, attorneys, successors, parent,
subsidiaries, assigns and affiliates (the “Released Party” or “Released
Parties”), of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys’ fees, damages, indemnities and obligations
of every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to agreements, events, acts, omissions, or conduct at any time prior
to and including the date you sign this Agreement. This general release
includes, but is not limited to: (a) claims and demands arising out of or in any
way connected with your employment with the Company (including without
limitation relating to that certain Employment Agreement between you and the
Company, dated November 13, 2013 (the “Employment Agreement”)), or the
termination of that employment; (b) claims or demands related to your
compensation or benefits with the Company, including but not limited to, wages,
salary, bonuses, commissions, vacation pay, fringe benefits, expense
reimbursements, incentive pay, equity interest, severance pay, or any other form
of compensation;

 

3



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

  (c) claims pursuant to any federal, state or local law, statute, or cause of
action including, but not limited to, claims for discrimination, harassment,
retaliation, attorneys’ fees or other claim arising under the federal Civil
Rights Act of 1964, as amended; the federal Americans with Disabilities Act of
1990, as amended; the federal Age Discrimination in Employment Act of 1967, as
amended (the “ADEA”); the federal Family Medical Leave Act, as amended; the
federal Worker Adjustment and Retraining Notification Act, as amended; the
Employee Retirement Income Security Act of 1974, as amended; the Massachusetts
Fair Employment Practices Act, M.G.L. c.151B, § 1 et seq., the Massachusetts
Civil Rights Act, M.G.L. c.12, §§ 11H and 11I, the Massachusetts Equal Rights
Act, M.G.L. c.93, § 102 and M.G.L. c.214, § 1C, the Massachusetts Labor and
Industries Act, M.G.L. c.149, § 1 et seq., the Massachusetts Privacy Act, M.G.L.
c.214, § 1B, the Massachusetts Maternity Leave Act, M.G.L. c.149, § 105D; and/or
any other applicable employment laws, regulations, or ordinances; (d) all tort
claims, including without limitation, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing.

You further agree to waive and release, and agree not to accept, any monetary or
other personal recovery from the Company or any of the Released Parties on
account of or as a remedy for your actual or alleged injury or damages, as a
result of or in connection with any claims released herein against the Company
or any of the Released Parties in any forum, including federal, state or local
court or in arbitration or any administrative proceeding with any federal, state
or local administrative agency.

Notwithstanding the foregoing, excluded from this Agreement are any claims which
by applicable law cannot be waived in a private agreement between an employer
and employee.

 

13. ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the Age Discrimination in Employment
Act, as amended (the “ADEA”). You also acknowledge that the consideration given
for the waiver and release herein is in addition to anything of value to which
you were already entitled. You further acknowledge that you have been advised by
this writing, as required by the ADEA, that:

(a) your waiver and release do not apply to any rights or claims that may arise
after the execution date of this Agreement;

(b) you have been advised hereby to consult with an attorney prior to executing
this Agreement;

(c) you have up to 21 calendar days from the date of this Agreement to execute
this Agreement (although you may choose to voluntarily execute this Agreement
earlier and if you do sign this Agreement before the end of such 21-day period,
you acknowledge and agree that you will have done so voluntarily and with full
knowledge that you are waiving your right to have 21 days to consider the
Agreement);

(d) you have seven (7) calendar days following the execution of this Agreement
by the parties to revoke the Agreement;

 

4



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

(e) this Agreement will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) calendar day after
this Agreement is executed by you; and

(f) this Agreement does not affect your ability to test the knowing and
voluntary nature of this Agreement or the validity of this waiver of your claims
under the ADEA.

 

14. No Pending or Future Actions or Claims. Except as otherwise provided by law
or in Section 19 below: (a) you represent that you have not filed any charges,
complaints, grievances, arbitrations, lawsuits, or claims against the Company,
with any local, state or federal agency, union or court from the beginning of
time to the date of execution of Agreement and that you will not do so at any
time hereafter, based upon events occurring prior to the date of execution of
this Agreement; and (b) in the event any agency, union, or court ever assumes
jurisdiction of any lawsuit, claim, charge, grievance, arbitration, or
complaint, or purports to bring any legal proceeding on your behalf, you will
ask any such agency, union, or court to withdraw from and/or dismiss any such
action, grievance, or arbitration, with prejudice.

 

15. Waiver. You acknowledge and agree that the waivers and releases in Sections
12, 13 and 14 of this Agreement include a release of all claims, whether known
or unknown, suspected or unsuspected. In giving this release, you hereby
expressly waive and relinquish all rights and benefits under any state, federal
or local law that may restrict or prohibit a release of unknown or unsuspected
claims, including but not limited to Section 1542 of the California Civil Code
(which is set forth below) and any analogous law of any jurisdiction of similar
effect:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

 

16. Equity. You acknowledge and agree that (a) the Company previously granted
you options to purchase up to 340,000 shares of the Company’s common stock (the
“Options”) pursuant to the terms of Stock Option Agreements that you entered
into with the Company (the “Option Agreements”) and the Company’s 2014
Performance Incentive Plan (the “2014 Plan”) and the 2010 Employee, Director and
Consultant Equity Incentive Plan (the “2010 Plan”); (b) as of the Separation
Date, you have vested in 147,421 shares of the Company common stock underlying
the Options (the “Vested Option Shares”), which you may exercise in accordance
with the terms of the Option Agreements and the 2014 Plan and the 2010 Plan; and
(c) as of the Separation Date, the remaining 192,579 shares of the Company
common stock underlying the Options are unvested (the “Unvested Option Shares”)
and, in accordance with the terms of the Option Agreements, you will cease
vesting in the Unvested Option Shares and they will be forfeited as of the
Separation Date; and (d), except with respect to your right to exercise the
Vested Option Shares as provided above, you do not have any right to acquire or
receive, any equity, security or derivative security in the Company or any of
its parent, subsidiary or affiliated entities.

 

5



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

 

17. Acknowledgements and Representations. You acknowledge and represent that you
have not been denied any leave, benefits or rights to which you may have been
entitled under the Family Medical Leave Act or any other federal or state law,
and that you have not suffered any job-related wrongs or injuries for which you
might still be entitled to compensation or relief. You further acknowledge and
represent that, except as expressly provided in this Agreement, you have been
paid all wages, bonuses, compensation, benefits and other amounts that any of
the Released Parties have ever owed to you, and you understand that you will not
receive any additional compensation, severance, or benefits after the Separation
Date, with the exception of: (a) the Severance Pay described above in Section 2
in accordance with the terms and conditions of this Agreement; (b) the
continuation of health insurance premiums described above in Section 4 in
accordance with the terms of this Agreement and (c) any vested right you may
have under the terms of a written ERISA-qualified benefit plan.

 

18. No Admission of Liability. You understand and acknowledge that this
Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action shall be taken by the Company hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be: (a) an admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to you or to any third party.

 

19. Limitations on Employee’s Promises. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement prohibits you from
confidentially or otherwise communicating or filing a charge or complaint with a
governmental or regulatory entity, participating in a governmental or regulatory
entity investigation, or making other disclosures to a governmental or
regulatory entity, in each case without having to disclose any such conduct to
the Company, or from responding if properly subpoenaed or otherwise required to
do so under applicable law.

 

20. Entire Agreement. This Agreement, along with the Confidentiality Agreement
and Option Agreement, constitutes the complete, final and exclusive embodiment
of the entire agreement between you and the Company regarding your employment
with the Company, the termination of your employment, and the other subject
matters addressed herein between the parties. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and, except as otherwise expressly set forth in this
Section 20, it supersedes any other such promises, warranties, representations,
or prior negotiations and agreements (including without limitation the
Employment Agreement, which hereby is terminated, null and void). This is a
fully integrated agreement. This Agreement may not be modified or amended except
in a writing signed by both you and the Chief Executive Officer of the Company,
to the extent authorized by the Compensation Committee of the Board.

 

21. Successors and Assigns. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
This Agreement may be assigned by the Company without restriction (including but
not limited to, in connection with any merger, reorganization, sale of assets or
securities of the Company or otherwise). Because this Agreement contains
obligations that are personal to you, you shall not be entitled to assign this
Agreement.

 

6



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

 

22. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, in whole or in part, this determination will not affect any
other provision of this Agreement and the provision in question will be modified
by the court so as to be rendered enforceable.

 

23. Counterparts. You agree that this Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one agreement. Execution of a facsimile copy shall have the same force and
effect as execution of an original, and a facsimile signature shall be deemed an
original and valid signature.

 

24. Governing Law. This Agreement will be deemed to have been entered into and
will be construed and enforced in accordance with the laws of the State of
Massachusetts.

 

25. Section 409A. The payments pursuant to this Agreement are intended to be
exempt from Section 409A of the Internal Revenue Code to the maximum extent
possible, under either the separation pay exemption pursuant to Treasury
regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury
regulation §1.409A-1(b)(4), and for such purposes, each payment under this
Agreement shall be considered a separate payment.

 

7



--------------------------------------------------------------------------------

LOGO [g100392g37m61.jpg]   

Dicerna Pharmaceuticals, Inc.

87 Cambridgepark Drive

Cambridge, Massachusetts 02140

617-621-8097

Fax: 617-252-0927

 

This Agreement must be signed, initialed on each page, and returned to the
Company by you no sooner than the Separation Date but no later than January 5,
2016, and not revoked by you in accordance with the terms of the Agreement, in
order to be valid.

I wish you good luck in your future endeavors.

Sincerely,

 

By:  

/s/ Douglas M. Fambrough III

  Douglas M. Fambrough III   Chief Executive Officer

Employee Acknowledgment and Agreement

My agreement with the terms of this Agreement is signified by my signature
below. Furthermore, I acknowledge that I have had the opportunity to review this
Agreement carefully with an attorney of my choice, that I have read and
understand this Agreement and that I sign this release of all claims
voluntarily, with full appreciation that at no time in the future may I pursue
any of the rights I have waived in this Agreement.

 

Signature:  

/s/ James Dentzer

Print Name:  

James Dentzer

Date:  

December 29, 2015

 

8